Same Case — On a Re-hearing.
judgment of the court on the re-hearing was pronounced by
Rost, J.
In this case we came to the conclusion that art. 126 of the constitution had repealod so much of the act of 1843, establishing the present Board of Currency, as constitutes the state treasurer and the secretary of state ex officio members of the board, and that in consequence of that repeal the statute had become inoperative. The case was submitted to us without any oral argument, at a time when the pressure of public business was great, and we overlooked art. 144 of the constitution, which guards against the inconvenience which we supposed to exist. This article was not referred to by either party in the written argument furnished to us.
The ground upon which the defendants rely is, that the membership of the Board of Currency is a civil office of emolument. Such being the fact, under the dispositions of art. 144, the act creating the office was not repealed or in any manner affected by the new organic law; that statute remained in full force, though in some respects contrary to the constitution, and the state treasurer and secretary of state were authorized and required to continue to perform the duties of the Board of Currency according to the existing laws, until the orginization of that board by the legislature under the new constitution.
It is therefore ordered thatthe judgment of the court below be reversed. It is further ordered, that the rule taken upon the defendants be made absolute, ■and that a peremptory mandamus issue against them, as prayed for. It is further ordered, that tho defendants pay tire costs in both courts. .